Citation Nr: 0022811	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  96-14 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
chronic obstructive pulmonary disease (bronchitis).  

2.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a shell fragment wound of the left mastoid 
region.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from March 1948 to June 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the San Juan, Puerto 
Rico, regional office (RO) of the Department of Veterans 
Affairs (VA).  The veteran failed to report for his scheduled 
November 1996 hearing before a local hearing officer, and for 
a scheduled January 1998 hearing before a Member of the 
Board.

These issues were previously before the Board in December 
1998.  They were remanded at that time for additional 
development.  The requested development has been completed, 
and the issues have been returned to the Board for appellate 
review.  

The issue of whether the veteran's appeal of a decision 
granting no more than a 10 percent disability rating for the 
residuals of an injury to the right little finger was timely 
perfected was also considered by the Board in December 1998.  
The Board noted that the veteran had not been issued a 
Statement of the Case for this issue, and that he had not 
submitted a Substantive Appeal.  The Board remanded this 
issue to the RO so that a Statement of the Case could be 
issued, and so that the veteran could be afforded an 
opportunity to submit a Substantive Appeal.  The Statement of 
the Case was issued in August 1999, and the veteran was 
provided with his appellate rights.  However, he did not 
submit a Substantive Appeal within the prescribed time.  
Therefore, the issue of entitlement to an evaluation in 
excess of 10 percent for the residuals of an injury to the 
right little finger is not before the Board.  

In March 2000, the Board received several statements from the 
veteran.  In a statement dated in June 1998, the veteran 
asked for a reevaluation of his service-connected 
disabilities and stated that he received treatment on several 
occasions in 1997 and 1998.  Because the statements are 
essentially duplicative of contentions already considered by 
the RO and because VA treatment reports in 1997 and 1998 are 
of record, as well as June 1999 VA examination reports, the 
Board finds that additional development in this regard is not 
warranted.  Further, the veteran was issued a pertinent 
Supplemental Statement of the Case in September 1999.  

In statements received in March, the veteran also indicated 
that he had a wound of the left hand.  In light of the 
foregoing, the veteran may wish to pursue an additional 
compensation claim.  The matter is referred to the RO for any 
action deemed appropriate.  


FINDINGS OF FACT

1.  The symptoms of the veteran's service connected chronic 
obstructive pulmonary disease include a persistent cough with 
production of dyspnea, and pulmonary function tests have 
described mild impairment; pulmonary function testing has 
revealed FEV-1 of between 84 percent of predicted and 91 
percent of predicted, and FEV-1/FVC of between 109 percent of 
predicted and 115 percent of predicted.  

2.  The veteran's residuals of a shell fragment wound of the 
left mastoid region, muscle group XXIII, are no more than 
moderate under either the criteria in effect prior to July 
1997, or the current criteria.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for chronic obstructive pulmonary disease (bronchitis) have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.97, Code 6600 (1996); 38 C.F.R. §§ 4.7, 4.97, 
Code 6600 (1999). 

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for the residuals of a shell fragment wound of 
the left mastoid region have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.49, 4.51, 4.56, 
4.73, Code 5323 (1996); 38 C.F.R. §§ 4.7, 4.56, 4.73, Code 
5323 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Basically, the veteran contends that his service-connected 
disabilities have increased in severity.  

Initially, the Board finds that the veteran's claims are 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, plausible claims have been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Chronic Obstructive Pulmonary Disease

The record shows that entitlement to service connection for 
chronic bronchitis was established in a January 1960 rating 
decision.  A zero percent evaluation was assigned for this 
disability.  This evaluation was increased to 10 percent in a 
July 1984 rating decision.  The evaluation was increased to 
the current 30 percent rating in a June 1995 rating decision 
promulgated during the course of this appeal.  

The veteran's disability is evaluated under the rating code 
for chronic bronchitis.  The Board notes that the regulations 
which govern the evaluation of chronic bronchitis were 
changed during the course of the veteran's appeal, effective 
from October 7, 1996.  When a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  Therefore, the 
Board must evaluate the veteran's claims under both the old 
and new regulations, and if there is a discrepancy between 
the evaluations that are produced by these regulations, then 
the version which results in the highest evaluation of the 
veteran's disability will be applied. 

Under the regulations in effect prior to October 1996, 
pronounced chronic bronchitis with copious productive cough 
and dyspnea at rest; pulmonary function testing that showed a 
severe degree of chronic airway obstruction, and symptoms of 
associated severe emphysema or cyanosis and findings of 
rightsided heart involvement is evaluated as 100 percent 
disabling.  Severe chronic bronchitis with severe productive 
cough and dyspnea on slight exertion and pulmonary function 
tests indicative of severe ventilatory impairment is 
evaluated as 60 percent disabling.  Moderately severe chronic 
bronchitis with persistent cough at intervals throughout the 
day, considerable expectoration, considerable dyspnea on 
exercise, rales throughout the chest, and beginning chronic 
airway obstruction is evaluated as 30 percent disabling.  
Moderate chronic bronchitis with considerable night or 
morning cough, slight dyspnea on exercise, and scattered 
rales is evaluated as 10 percent disabling.  Mild chronic 
bronchitis with sight cough, no dyspnea, and few rales is 
evaluated as zero percent disabling.  38 C.F.R. § 4.97, Code 
6600 (1996).  

Under the regulations currently in effect, chronic bronchitis 
productive of symptomatology in which the Forced Expiratory 
Volume in one second (FEV-1) is less than 40 percent of 
predicted value, or the ratio of Forced Expiratory Volume in 
one second to Forced Vital Capacity (FEV-1/FVC) is less than 
40 percent, or Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) is less than 
40-percent predicted, or the maximum exercise capacity is 
less than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), or cor pulmonale (right heart 
failure), or right ventricular hypertrophy, or pulmonary 
hypertension (shown by Echo or cardiac catheterization), or 
there are episode(s) of acute respiratory failure, or 
outpatient oxygen therapy is required, than a 100 percent 
rating is merited.  When there is a FEV-1 of 40- to 55-
percent predicted, or an FEV-1/FVC of 40 to 55 percent, or a 
DLCO (SB) of 40- to 55-percent predicted, or maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit), than a 60 percent rating is merited.  An FEV-1 of 56- 
to 70-percent predicted, or FEV-1/FVC of 56 to 70 percent, 
ora DLCO (SB) 56- to 65-percent predicted warrants a 30 
percent rating.  An FEV-1 of 71- to 80-percent predicted, or 
FEV-1/FVC of 71 to 80 percent, or a DLCO (SB) 66- to 80-
percent predicted is evaluated as 10 percent disabling.  
38 C.F.R. § 4.97a, Code 6600.  

The veteran was afforded a VA examination of the trachea and 
bronchi in May 1995.  He gave a history of recurrent episodes 
of asthma since service, including some which required 
hospitalization.  The veteran complained of chest tightness, 
wheezing, and dyspnea.  He was using a power nebulizer 
several times a day with a bronchodilator and saline, and 
also used oral medication.  The veteran also complained of a 
chronic cough that was productive of scant sputum.  His most 
recent pulmonary function test had been conducted in 1991, 
and showed minimal obstruction.  His chest X-ray revealed 
obstructive pulmonary disease in 1991.  On examination, the 
veteran had normal expansions with clear lungs.  There was no 
evidence of cor pulmonale.  He had daily chest tightness that 
was usually responsive to bronchodilators in nebulizers.  
There was no indication of cyanosis or clubbing.  The veteran 
displayed mild dyspnea on moderate efforts.  There was no 
recent infection, but when present, there was usually 
significant worsening of the respiratory problems.  The final 
diagnosis was chronic obstructive pulmonary disease, 
reversible.  An X-ray study conducted at this time noted the 
prominence of interstitial markings.  There was no change 
when compared with earlier examinations.  

The veteran underwent an additional VA examination in May 
1996.  He stated that he had continued his entire life with a 
productive cough, chest tightness at night, wheezing, and 
dyspnea for which he was treated with medication and an 
inhaler.  An examination of the chest revealed increased 
resonance, and prolonged expiratory phase with late 
expiratory wheezes.  There was no clubbing or cyanosis.  
There was no evidence of cor pulmonale.  The veteran had 
daily dyspneic attacks.  A productive cough was present with 
yellowish sputum.  The veteran felt dyspnea on moderate 
effort.  There were no indications of recent respiratory 
infections.  The final diagnosis was chronic obstructive 
pulmonary disease.  An X-ray study conducted at this time 
revealed that there had been an increase in the interstitial 
pulmonary disease that was observed in both lung fields.  The 
configuration of the chest suggested chronic obstructive lung 
disease.  The impression was chronic obstructive lung disease 
with interstitial pulmonary disease which had increased when 
compared to examinations conducted in 1991 and April 1995.  

Pulmonary function testing conducted in June 1996 showed that 
the veteran's FEV-1 was 90 percent of predicted.  His FEV-
1/FVC was 119 percent of predicted.  The assessment was mild 
restrictive airway disease with arterial blood gases showing 
metabolic acidosis.  In comparison with May 1995, the 
restriction had not worsened, and small airway disease had 
improved.  

A July 1996 X-ray study of the chest showed that the lung 
parenchyma revealed a diffuse interstitial pattern consisting 
of small irregular linear opacities within all six lung 
zones.  No infiltrates, effusions, or lung masses were 
present.  

An X-ray study of the chest conducted in January 1998 shows 
that there was evidence of interstitial pulmonary disease.  
Some nodular densities were seen predominately in the right 
lung, as well as the left lung.  The impressions included 
interstitial pulmonary disease probably related to previous 
asbestos exposure, and no significant interval change when 
compared to a May 1997 examination.  

VA treatment records from May 1998 show that the veteran was 
seen for asbestosis and chronic bronchitis.  He experienced 
on and off episodes of sputum.  He denied fever, a cough, or 
a change in color.  On examination, the veteran did not have 
any wheezes or crackles.  The examiner stated that the 
veteran was stable without distress.  There was no evidence 
of chronic bronchitis exacerbations.  

A June 1999 VA respiratory examination notes that the veteran 
had a history of chronic bronchitis and asbestosis.  
Currently, he complained of persistent productive cough of 
thick yellow sputum, especially during the night.  There were 
complaints of dyspnea on exertion upon climbing a flight of 
stairs, and he complained of persistent chest tightness and 
shortness of breath at rest or upon minimal efforts.  The 
chest had an increased anteroposterior diameter, and 
increased resonance to percussion.  The lungs had end 
inspiratory rhonchi with diffused expiratory wheezing in all 
lung fields, and a prolonged expiratory phase.  The 
extremities had clubbing of fingers, no edema, and no 
cyanosis.  The veteran reported a weight loss of about 40 
pounds in the past three years.  The diagnoses were chronic 
bronchitis, and asbestosis.  

A June 1999 chest X-ray revealed diffuse coarse interstitial 
thickening with early honeycombing suggested at both lung 
fields.  No parenchymal masses were identified.  The examiner 
stated that the findings could be consistent with the 
clinical history of asbestosis.  

The veteran also underwent pulmonary function testing in June 
1999.  He had an FEV-1 of 84 percent of predicted before 
drugs were administered, and 91 percent of predicted after 
drugs.  His FEV-1/FVC was 109 percent of predicted before 
drugs, and 115 percent of predicted after drugs.  The 
examiner noted that there had been good effort and 
cooperation.  The interpretation was mild obstructive 
ventilatory impairment, no response to bronchodilators, mild 
restrictive ventilatory impairment, normal acid base balance, 
no hypoxemia, and moderate reduction in diffusing capacity.  

In an August 1999 addendum to the June 1999 VA respiratory 
examination, the examiner noted that although current percent 
of predicted values as compared to his age group appeared to 
increase, the absolute values had shown significant 
decreases.  The examiner stated that while the veteran's 
quality of life and symptomatology had worsened as a result 
of his pulmonary diseases, the current data did not support 
the conclusion that this worsening was exclusively related to 
progression of chronic bronchitis.  

The Board finds that entitlement to an increased evaluation 
for the veteran's chronic bronchitis is not demonstrated 
under either the criteria for the old regulations or the new 
regulations.  The evidence shows that the veteran complains 
of a persistent cough, with some production of sputum.  
However, none of the veteran's examiners have described this 
cough as severe.  Although the veteran reported daily 
dyspneic attacks at the May 1996 VA examination and the June 
1999 VA examination noted that there were complaints of 
dyspnea with stair climbing, pulmonary function tests 
conducted in June 1996 and August 1999 have described the 
veterans' impairment as mild.  These findings do not meet the 
criteria for an increased evaluation under the criteria in 
effect prior to October 1996.  38 C.F.R. § 4.97, Code 6600 
(1996).  The June 1996 pulmonary function tests indicated 
that the veteran's FEV-1 was 90 percent of predicted, and his 
FEV-1/FVC was 119 percent of predicted.  The August 1999 
pulmonary function tests showed that his FEV-1 was 84 percent 
of predicted before drugs were administered, and 91 percent 
of predicted after drugs.  His FEV-1/FVC was 109 percent of 
predicted before drugs, and 115 percent of predicted after 
drugs.  These findings do not demonstrate entitlement to a 
higher evaluation under the current rating criteria.  
38 C.F.R. § 4.97, Code 6600.  Therefore, an increased 
evaluation for the veteran's chronic obstructive pulmonary 
disease is not merited.  

The Board acknowledges that in the August 1999 addendum, the 
examiner stated that the veteran's absolute values had shown 
significant decreases and his quality of life and 
symptomatology had worsened as a result of pulmonary 
diseases.  However, the examiner also stated that the current 
data did not support the conclusion that the worsening was 
exclusively related to the progression of chronic bronchitis.  
Clinical findings also do not show that the veteran's 
service-connected disability is productive of increased 
impairment.  The veteran's pulmonary function tests results 
do not meet the criteria required for a rating in excess of 
30 percent.  38 U.S.C.A. §§ 1155, 7104(c) (West 1991); 
38 C.F.R. § 4.7, Part 4, Code 6600.  Additionally, when 
rating service connected disabilities, disability 
attributable to the veteran's nonservice-connected 
disabilities cannot be considered.  See generally, Massey v. 
Brown, 7 Vet. App. 204, 208 (1994).  

Based on the aforementioned reasoning, the evidence is 
against the veteran's claim and is not in equipoise.  The 
claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 
4.7, Part 4, Code 6600 (1996 & 1999).

Shell Fragment Wound

The record shows that entitlement to service connection for a 
shell fragment wound of the left mastoid region was 
established in a November 1954 rating decision.  A 10 percent 
evaluation was assigned for this disability, which currently 
remains in effect.  

The veteran's disability is evaluated under the rating code 
for injuries to muscle group XXIII.  The Board notes that the 
regulations governing the evaluation of muscle injuries were 
amended effective July 3, 1997.  62 Fed. Reg. 30235 (June 3, 
1997).  Therefore, the Board must consider the veteran's 
claims under both the regulations in effect prior to July 
1997, and under the current regulations.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  

The functions of muscle group XXIII include the movements of 
the head, fixation of shoulder movements, and the muscles of 
the side and back of the neck.  These include the 
suboccipital, lateral vertebral, and anterior vertebral 
muscles.  Severe disability of this muscle group is evaluated 
as 30 percent disabling.  Moderately severe disability is 
evaluated as 20 percent disabling.  Moderate disability is 
evaluated as 10 percent disabling, and slight disability is 
evaluated as zero percent disabling.  This portion of the 
regulation was essentially unaffected by the July 1997 
changes.  38 C.F.R. § 4.73, Code 5323 (1996); 38 C.F.R. 
§ 4.73, Code 5323 (1999).  

Under the regulations in effect prior to July 3, 1997, muscle 
function was based on the ability of the muscle to perform 
its full work and not solely on its ability to move a joint.  
38 C.F.R. § 4.51 (1996).  The whole track of the missile was 
envisaged, including any bony or nerve involvement.  38 
C.F.R. § 4.49 (1996).

In accordance with the provisions of 38 C.F.R. § 4.54 (1996) 
(muscle groups), disabilities due to residuals of muscle 
injuries were rated on the basis laid down in Sections 4.55 
(1996) and 4.56 (1996) and on the type of disability pictures 
appended to the ratings listed.  The type of disability 
pictures were based on the cardinal symptoms of muscle 
disability (weakness, fatigue, pain, uncertainty of movement) 
and on the objective evidence of muscle damage and the 
cardinal signs of muscle disability (loss of power, lowered 
threshold of fatigue and impairment of coordination).

Under the regulations in effect prior to July 1997, moderate 
disability of the muscles resulted from through and through 
or deep penetrating wounds of relatively short track by a 
single bullet or small shell or shrapnel fragment.  The 
absence of the explosive effect of high velocity missile or 
of the residuals of debridement or of prolonged infection was 
also considered moderate.  The history of the disability was 
considered, including service department records or other 
sufficient evidence of hospitalization in service for 
treatment of the wound.  Records in the file of consistent 
complaints from the first examination forward of one or more 
of the cardinal symptoms of muscle wounds, particularly 
fatigue and fatigue-pain after moderate use, and an affect on 
the particular functions controlled by the injured muscles 
were to be noted.  Objective evidence of a moderate 
disability included entrance and (if present) exit scars 
which are linear or relatively small and so situated as to 
indicate relatively short track of missile through muscle 
tissue, signs of moderate loss of deep fascia or muscle 
substance or impairment of muscle tonus, and of definite 
weakness or fatigue in comparative tests.  38 C.F.R. § 
4.56(b) (1996). 

Moderately severe disability of the muscles contemplated the 
type of injury characterized by through and through or deep 
penetrating wound by a small high velocity missile or large 
missile of low velocity, with debridement or with prolonged 
infection or sloughing of soft parts, and intramuscular 
cicatrization.  The history and complaints included service 
department or other sufficient evidence showing 
hospitalization for a prolonged period in service for 
treatment of a wound of a severe grade.  The record should 
reflect consistent complaints of the cardinal symptoms of 
muscle wounds, and evidence of unemployability because of 
inability to keep up with work requirements was to be 
considered.  The objective findings of moderately severe 
muscle damage included entrance and (if present) exit scars 
relatively large and so situated as to indicate the track of 
the missile through important muscle groups.  Indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or strength or endurance of muscle groups 
involved (compared with sound side) give positive evidence of 
marked or moderately severe loss.  38 C.F.R. § 4.56(c) 
(1996).

38 C.F.R. § 4.56(d) (1996) stated that the type of injury 
required for severe disability included shattering bone 
fracture with extensive debridement or prolonged infection 
and sloughing of the soft parts.  The history and complaints 
were as those for a moderately severe disability, in 
aggravated form.  Objective findings of severe muscle 
disability included extensive, ragged, depressed, and 
adherent scars of the skin so situated as to indicate wide 
damage to muscles, and X-ray evidence of minute multiple 
scattered foreign bodies.  In addition, palpation should have 
showed moderate or extensive loss of deep fascia or muscle 
substance, severe impairment of strength and endurance on 
testing when compared to the positive side, and atrophy of 
muscle groups not included in the track of the missiles.

Under the regulations currently in effect, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows  Slight 
disability of muscles is typified by a simple wound of muscle 
without debridement or infection.  The history and complaints 
will reveal service department record of superficial wound 
with brief treatment and return to duty, healing with good 
functional results, and no cardinal signs or symptoms of 
muscle disability.  Objective findings should include a 
minimal scar, with no evidence of fascial defect, atrophy, or 
impaired tonus, and no impairment of function or metallic 
fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1). 

Moderate disability of muscles is signified by a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  The service department 
record or other evidence of in-service treatment for the 
wound should show record of consistent complaint of one or 
more of the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings will include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue, and some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  38 C.F.R. § 4.56(d)(2).

For moderately severe disability of muscles, the type of 
injury will be a through and through or deep penetrating 
wound by a small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  The service 
department record or other evidence should show 
hospitalization for a prolonged period for treatment of 
wound, as well as evidence of consistent complaints of 
cardinal signs and symptoms of muscle disability and, if 
present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
(if present) exit scars indicating track of missile through 
one or more muscle groups, and indications on palpation of 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance when compared with the sound side will 
demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3).  

Severe disability of muscles is evidenced by a through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  The evidence 
will include service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of the wound, and records of consistent complaints of 
cardinal signs and symptoms of muscle disability, worse than 
those shown for moderately severe muscle injuries, and, if 
present, evidence of inability to keep up with work 
requirements.  There will be objective findings such as 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track, palpation showing loss of 
deep fascia or muscle substance, or soft flabby muscles in 
the wound area, muscles that swell and harden abnormally in 
contraction, and tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  If 
present, the following are also signs of severe muscle 
disability: X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile, adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle, diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests, visible or measurable 
atrophy, adaptive contraction of an opposing group of 
muscles, atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle, and induration or atrophy of an 
entire muscle following simple piercing by a projectile.  
38 C.F.R. § 4.56(d)(4).

A review of the service medical records shows that the 
veteran sustained a shrapnel wound posterior to the left ear 
in December 1950.  There was no artery or nerve involvement.  
The veteran underwent removal of the foreign body in January 
1951 under a local anesthetic.  

An August 1951 X-ray study revealed a small metallic fragment 
at the upper part of the left mastoid region above and 
posterior to the auditory meatus.  A September 1952 X-ray 
study showed similar findings.  Treatment records from 
September 1952 note that the veteran had been complaining of 
pain over the right side of the head.  The examiner did not 
see any sign of inflammation, and felt that there was no 
reason for removal of the foreign body unless inflammation 
developed.  

December 1953 records show that the veteran complained of 
left temporal headaches.  There was an indication for an 
attempt at removal of shell fragments.  The examiner felt 
that this might be justified due to the apparent fixation the 
veteran had regarding the retained metallic foreign body.  An 
X-ray study from December 1953 found that there were three or 
four pieces of irregularly shaped fragments in the soft 
tissues of the left temporal area close to the 
superoposterior aspect of the mastoid.  No bony abnormality 
was visualized in this region.  

June 1954 treatment records show that the veteran complained 
of a headache.  He said that he had experienced reoccurring 
headaches since his December 1950 injury.  The June 1954 
separation examination was normal.  The history of a fragment 
wound and removal was noted.  There had been no further 
treatment, and no change of profile.  

The initial VA examination of the veteran's disability was 
conducted in October 1954.  On neurological examination, he 
had a history of a wound in action in December 1950 by a mine 
explosion.  He claimed to have a fragment in his head.  He 
stated that he was operated on, but that the fragment could 
not be found.  He adds that he was told later that it was too 
dangerous to try and remove the fragments.  On examination, 
no scars were found in the left ear or above it where the 
surgery had taken place.  There was no cranial tenderness, 
localized swelling of the head, or any asymmetry.  The 
cranial nerves showed no dysfunction.  There was no evidence 
of a neurological disorder.  The orthopedic examination also 
found that there were no visible scars at the vicinity of the 
left ear.  An X-ray study revealed two or three small 
shrapnel fragments about the soft tissues over the left 
mastoid region.  The diagnosis included shell fragment wound 
of the left ear, with residuals.  

The current evidence includes the report of a VA muscle 
examination conducted in April 1995.  The veteran was noted 
to have a mine fragment of the left ear lobe and mastoid 
region since 1950, which resulted in a fracture.  He 
complained that he was unable to sleep on his left side at 
night due to headache and pain.  He was unable to be exposed 
to the sun for too long.  The examiner stated that the muscle 
penetrated was the trapezius muscle.  There was a scar on the 
left back part of the ear lobe that was tender to palpation, 
and had a loss of color.  The examiner was able to feel the 
metallic fragment with his hand.  There was damage to the 
mastoid area.  Muscle strength was 5/5, which was normal.  
There was evidence of pain on palpation of the left ear lobe 
and the scar areas.  There was no evidence of muscle hernia.  
The diagnoses included status post shell fragment wounds, 
left mastoid region.  

The veteran underwent an additional VA examination in June 
1999.  He had a history of a gunshot wound that entered his 
left earlobe, and hit his head and mastoid region.  He had 
been hospitalized and undergone reconstructive surgery to the 
ear lobe and for partial removal of the fragment.  Currently, 
the veteran reported moderate pain of the left mastoid 
region, which would worsen upon sleeping for a prolonged 
period of time on his left side.  There was no pain of the 
cervical area or shoulders.  He referred cramps and numbness 
of the arms and hands.  He had good pain control by using 
medication while sleeping.  He had not sought medical 
attention for his disability within the last year.  The 
precipitating factors for pain were hitting the left mastoid 
region and sleeping on the left ear.  The surgery for partial 
removal of the fragment in service was noted.  

On examination, the cervical spine had 30 degrees of forward 
flexion and backward extension.  Lateral flexion was 40 
degrees bilaterally, and rotation was 35 degrees bilaterally.  
The range of motion of the shoulders was 180 degrees of 
abduction and flexion.  Internal rotation was 50 degrees, and 
external rotation was 90 degrees.  (Normal range of motion 
for the shoulders is 180 degrees of abduction and flexion, 
and 90 degrees of internal and external rotation.  38 C.F.R. 
§ 4.71, Plate I).  There was an entry scar of the shell 
fragment wound inside the left ear that was not tender to 
palpation.  There was also a nontender exit scar behind the 
left ear lobe.  The veteran stated that this scar was from 
the removal of the fragments.  There was no objective 
evidence of painful motion on all movements of the cervical 
spine and shoulders.  There was no objective evidence of 
cervical and shoulder muscle spasm, no objective evidence of 
weakness of the muscles of the shoulders or cervical spine, 
and no tenderness to palpation of the cervical paravertebral 
muscles or shoulder muscles.  The musculature of the back was 
normal.  The veteran had developed generalized areflexia of 
the upper extremities, and generalized weakness of the arms.  
The diagnoses included residuals of shell fragment wounds, 
left mastoid region, degenerative joint disease of the 
cervical spine by June 1999 X-ray study, and mild to moderate 
degenerative joint disease of the shoulders by June 1999 X-
ray studies.  There was no excess incoordination, weakness, 
easy fatigability, or lack of endurance of the shoulders and 
cervical spine.  There was a pain free functional range of 
motion of the cervical spine and shoulders.  The only 
restriction of range of motion was mild nondisabling loss of 
motion of the shoulder on internal rotation.  The examiner 
noted that the findings concerning the cervical spine and 
shoulders on the X-ray studies were related to the aging 
process.  An X-ray study of the head was negative for a 
metallic foreign body.  

A June 1999 VA neurological examination report notes that the 
veteran's service medical records had been reviewed.  The 
veteran complained that he had been unable to sleep on the 
left side of his head since he was wounded.  He would develop 
pain over that area, had diminished hearing, and could not 
tolerate sun exposure.  Following the examination, the 
diagnosis was shell fragment wound, posterior to the left 
ear, with no artery or nerve involvement.  No neurologic 
pathology secondary to the service connected shell fragment 
residuals of the left mastoid region was found.  There was 
pain to pressure over the left mastoid region, scar, and 
foreign body secondary to shell fragment wounds of the left 
mastoid region.  The examiner noted that he had discussed the 
veteran's case with a VA psychiatrist, and it was their 
opinion that the veteran's service connected disability of 
the left mastoid region had no effect on his ordinary 
activity nor in his ability to procure and maintain 
employment.  

The Board is unable to find that an increased evaluation for 
the veteran's disability is merited under either the old or 
new regulations.  In order to receive an increased evaluation 
under either the old or new regulations, the veteran's 
disability must be moderately severe.  The symptomatology 
required for a moderately severe disability under the rating 
criteria in effect prior to July 1997 includes findings such 
as a through and through or deep penetrating wound with 
debridement or prolonged infection, a prolonged 
hospitalization for a wound of a severe grade, evidence of 
the cardinal symptoms of muscle wounds (weakness, fatigue, 
pain, uncertainty of movement), evidence of the path of the 
missile through large muscle groups, loss of deep fascia or 
muscle substance, and evidence of severe loss of strength and 
endurance.  38 C.F.R. § 4.56(c) (1996).  Similar factors are 
required under the current regulations, including evidence of 
a through and through or deep penetrating wound, debridement 
and prolonged infection, or sloughing of soft parts, evidence 
of hospitalization for a prolonged period for treatment of 
the wound, evidence of the cardinal symptoms of muscle 
disability, loss of deep fascia or muscle substance, and 
evidence of impairment on testing for strength and endurance.  
38 C.F.R. § 4.56(d)(3).  The evidence is negative for nearly 
all of these factors.  The service medical records show that 
the veteran did not sustain a through and through or deep 
penetrating wound, did not have prolonged infection, and did 
not require a prolonged hospitalization.  The June 1999 VA 
examination notes that the veteran retains full range of 
motion of the shoulders except for mild loss of internal 
rotation.  Range of motion of the cervical spine also showed 
some reduction, but it was not noted if this was attributable 
to the veteran's disability.  The June 1999 VA examination 
stated that there was no excess incoordination, weakness, 
easy fatigability, or lack of endurance of the shoulders and 
cervical spine, and there was a pain free functional range of 
motion of the cervical spine and shoulders.  The evidence 
does not show loss of muscle tissue or deep fascia.  
Tenderness of the scars has been noted, but the veteran has 
been awarded a separate evaluation for this disability.  The 
degenerative changes noted on X-ray studies have been 
attributed to the aging process.  Therefore, as the criteria 
required to show a moderately severe disability rating under 
either the old regulations or the new regulations have not 
been met, entitlement to a higher evaluation is not 
warranted.  38 C.F.R. § 4.7.

Finally, the Board notes that the April 1995 VA examination 
stated that the muscle penetrated in the veteran's injury was 
the trapezius muscle.  Injuries to this muscle group are 
evaluated under 38 C.F.R. § 4.73, Code 5322.  However, in 
order to receive an increased evaluation under this rating 
code, a moderately severe disability must also be shown.  The 
criteria for a moderately severe disability to this muscle 
group are the same as noted above.  Therefore, the Board 
notes that an evaluation of the veteran's disability under 
this rating code would not result in an increased evaluation.  

Based on the aforementioned reasoning, the evidence is 
against the veteran's claim and is not in equipoise.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7, Part 4, Code 
5323 (1996 & 1999).  


ORDER

Entitlement to an evaluation in excess of 30 percent for 
chronic obstructive pulmonary disease (bronchitis) is denied. 

Entitlement to an evaluation in excess of 10 percent for the 
residuals of a shell fragment wound of the left mastoid 
region is denied. 


		
	C. Crawford
	Acting Member, Board of Veterans' Appeals

 

